Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed August 2, 2022 has been entered. 
Claims 2 and 17 have been canceled. 
Claims 1, 3-16 and 18-20 are pending in this application. 

Allowable Subject Matter
Claims 1, 3-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, Chang et al. (U.S. Patent No. 10,762,977 B1) discloses: A method, comprising: 
receiving, at a memory device (memory storage device 100), a command from a host device coupled with the memory device, the command directed to a first data set (2:40–46: “The memory controlling circuit 120 is coupled to the host interface 110 and the memory array 130 and configured to execute a plurality of logic gates or control commands which are implemented in a hardware form or in a firmware form and perform operations, such as writing data, reading data or deleting data in the memory array 130 according to the commands of the host system.”
The Examiner finds the memory controlling circuit 120 reading first data D1 from the memory array 130 of memory storage device 100 according to the commands from the host system as disclosed in Chang teaches the claimed “receiving, at a memory device, a command from a host device coupled with the memory device, the command directed to a first data set”); 
generating, from the first data set, a second data set including one or more bits inverted based on one or more bit locations indicated to the memory device; 
detecting one or more errors in the second data set based, at least in part, on the one or more bits inverted; 
correcting the one or more errors in the second data set to generate a third data set comprising bits that match the first data set; and 
transmitting, to the host device, the third data set generated from the second data set and comprising the bits that match the first data set
(4:16–67 and 5:1-8: “The decoding circuit 124 is coupled to the data reading circuit 122 and the data converting circuit 123 and configured to determine whether any error bit exists in the third data D3 and the fifth data D5 of the memory array 130 according to the third data D3 read from the plurality of first segments S1 and the fifth data D5 converted from the fourth data D4 read from the second segment S2, or whether any abnormal memory cell exists in the plurality of first segments S1 and the second segment S2 and generate sixth data D6 including error bit information. For example, the sixth data D6 may include information related to the bits having errors in the third data D3 and the fifth data D5, or information related to the memory cells in the plurality of first segments S1 and the second segment S2 that abnormality appears. In other words, according to the third data D3 and the fifth data D5, the decoding circuit 124 may inspect the memory array 130 to find out abnormal memory cells therein. For example, when the sixth data D6 indicates that no errors exist in the third data D3 and the fifth data D5, it represents that both the plurality of first segments S1 and the second segment S2 pass the inspection. On the contrary, when the sixth data D6 indicates that the third data D3 and the fifth data D5 include a certain error bit, it represents that the abnormality may likely appear to the corresponding memory cells in the plurality of first segments S1 and the second segment S2 of the memory array 130.”
“In the present embodiment, after receiving the third data D3 and the fifth data D5, the decoding circuit 124 may, for example, take the fifth data D5 as check data and accordingly perform an ECC operation, thereby finding out error bits in the third data D3 and the fifth data D5 and accordingly generate the sixth data D6, and these error bits may be considered as corresponding to the abnormal memory cells in the memory array 130. Thus, the memory testing method of the memory storage device 100 introduced in the present embodiment may find out the abnormal memory cells existing in the plurality of first segments S1 and the second segment S2 in the memory array 130.”
“The data correcting circuit 125 is coupled to the data reading circuit 122, the decoding circuit 124 and the host interface 110, and it is configured to correct the third data D3 according to the sixth data D6 and output the corrected third data D3′ to the host system through the host interface 110. For example, the data correcting circuit 125 may acquire which bits are incorrect in the third data D3 according to the sixth data D6, obtain the corrected third data D3′ by flipping the incorrect bits and then, output the corrected third data D3′ to the host interface 110.”
“In the present embodiment, the data correcting circuit is, for example, an ECC corrector. The data correcting circuit 125, for example, flips the error bits in the third data D3 to obtain the corrected third data D3′ and then output the corrected third data D3′ to the host interface 110. Thus, the memory testing method of the memory storage device 100 introduced in the present embodiment is capable of not only finding out the abnormal memory cells existing in the plurality of first segments S1 and the second segment S2 in the memory array 130, but also keeping the error correction function for correcting the error data and returning it to the host system.”
5:16–36: “First, the data writing circuit 121 writes the first data D1 into the plurality of first segments S1 of the memory array 130 and writes the second data D2 into the second segment S2 of the memory array 130 (step S310). Then, the data reading circuit 122 obtains the third data D3 by reading the plurality of first segments S1 and obtains the fourth data D4 by reading the second segment S2 (step S320). Thereafter, the data converting circuit 123 converts the fourth data D4 to the fifth data D5 (step S330). Accordingly, the decoding circuit 124 is capable of inspecting the memory array 130 according to the third data D3 and the fifth data D5 (step S340), for example, including finding out abnormal memory cells in the plurality of first segments S1 and the second segment S2, or determining the error bits in the third data D3 and the fifth data D5.”
“In some conditions, there are requirements for returning the read data to the host system, so that the data correcting circuit 125 may correct the third data D3 according to the third data D3 and the error bits thereof and then output the corrected third data D3′ to the host system through the host interface 110.”
The Examiner notes the data writing circuit 121 writes the first data D1 into the plurality of first segments S1 of the memory array 130 and writes the second data D2 into the second segment S2 of the memory array 130 (step S310). See Chang 5:16–36.
The Examiner finds the obtaining of the third data D3 by reading the first data D1 from the plurality of first segments S1 as disclosed in Chang teaches the claimed “generating, from the first data set, a second data set”.
The Examiner further finds the decoding circuit 124 taking the fifth data D5 as check data and performing an ECC operation on the third data D3 to discover error bits therein (i.e., flipped bits in the third data D3), which may be considered as corresponding to the abnormal memory cells in the memory array 130, as disclosed in Chang teaches the claimed “second data set including one or more bits inverted based on one or more bit locations indicated to the memory device; detecting one or more errors in the second data set based, at least in part, on the one or more bits inverted”. 
The Examiner further finds the data correcting circuit 125 flipping the error bits in the third data D3 to obtain the corrected third data D3′ and then output the corrected third data D3′ to the host system through the host interface 110 as disclosed in Chang teaches the claimed “correcting the one or more errors in the second data set to generate a third data set comprising bits that match the first data set; and transmitting, to the host device, the third data set generated from the second data set and comprising the bits that match the first data set”. Specifically, the Examiner finds the corrected third data D3′ is identical to the initially written, first data D1 in the plurality of first segments S1 of the memory array 130, which teaches the claimed “third data set generated from the second data set and comprising the bits that match the first data set.”).
However, the Examiner finds Chang does not teach or suggest the claimed “method, comprising: receiving, at a memory device, a command from a host device coupled with the memory device, the command directed to a first data set; generating, from the first data set, a second data set including one or more bits inverted based on one or more bit locations indicated to the memory device; detecting one or more errors in the second data set based, at least in part, on the one or more bits inverted; correcting the one or more errors in the second data set to generate a third data set comprising bits that match the first data set; and transmitting, to the host device, the third data set generated from the second data set and comprising the bits that match the first data sets, wherein one or more registers of the memory device are programmed by the host device to include the one or more bit locations, prior to receiving the command.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 10, Chang et al. (U.S. Patent No. 10,762,977 B1) discloses: A method, comprising: 
receiving, at a memory device (memory storage device 100), a command from a host device coupled with the memory device, the command directed to a first data set (2:40–46: “The memory controlling circuit 120 is coupled to the host interface 110 and the memory array 130 and configured to execute a plurality of logic gates or control commands which are implemented in a hardware form or in a firmware form and perform operations, such as writing data, reading data or deleting data in the memory array 130 according to the commands of the host system.”
The Examiner finds the memory controlling circuit 120 reading first data D1 from the memory array 130 of memory storage device 100 according to the commands from the host system as disclosed in Chang teaches the claimed “receiving, at a memory device, a command from a host device coupled with the memory device, the command directed to a first data set”); 
inverting one or more bits of the first data set based on one or more bit locations indicated to the memory device by the host device . . . ; and 
transmitting the first data set with the one or more bits inverted to the host device
 (4:16–67 and 5:1-8: “The decoding circuit 124 is coupled to the data reading circuit 122 and the data converting circuit 123 and configured to determine whether any error bit exists in the third data D3 and the fifth data D5 of the memory array 130 according to the third data D3 read from the plurality of first segments S1 and the fifth data D5 converted from the fourth data D4 read from the second segment S2, or whether any abnormal memory cell exists in the plurality of first segments S1 and the second segment S2 and generate sixth data D6 including error bit information. For example, the sixth data D6 may include information related to the bits having errors in the third data D3 and the fifth data D5, or information related to the memory cells in the plurality of first segments S1 and the second segment S2 that abnormality appears. In other words, according to the third data D3 and the fifth data D5, the decoding circuit 124 may inspect the memory array 130 to find out abnormal memory cells therein. For example, when the sixth data D6 indicates that no errors exist in the third data D3 and the fifth data D5, it represents that both the plurality of first segments S1 and the second segment S2 pass the inspection. On the contrary, when the sixth data D6 indicates that the third data D3 and the fifth data D5 include a certain error bit, it represents that the abnormality may likely appear to the corresponding memory cells in the plurality of first segments S1 and the second segment S2 of the memory array 130.”
“In the present embodiment, after receiving the third data D3 and the fifth data D5, the decoding circuit 124 may, for example, take the fifth data D5 as check data and accordingly perform an ECC operation, thereby finding out error bits in the third data D3 and the fifth data D5 and accordingly generate the sixth data D6, and these error bits may be considered as corresponding to the abnormal memory cells in the memory array 130. Thus, the memory testing method of the memory storage device 100 introduced in the present embodiment may find out the abnormal memory cells existing in the plurality of first segments S1 and the second segment S2 in the memory array 130.”
“The data correcting circuit 125 is coupled to the data reading circuit 122, the decoding circuit 124 and the host interface 110, and it is configured to correct the third data D3 according to the sixth data D6 and output the corrected third data D3′ to the host system through the host interface 110. For example, the data correcting circuit 125 may acquire which bits are incorrect in the third data D3 according to the sixth data D6, obtain the corrected third data D3′ by flipping the incorrect bits and then, output the corrected third data D3′ to the host interface 110.”
“In the present embodiment, the data correcting circuit is, for example, an ECC corrector. The data correcting circuit 125, for example, flips the error bits in the third data D3 to obtain the corrected third data D3′ and then output the corrected third data D3′ to the host interface 110. Thus, the memory testing method of the memory storage device 100 introduced in the present embodiment is capable of not only finding out the abnormal memory cells existing in the plurality of first segments S1 and the second segment S2 in the memory array 130, but also keeping the error correction function for correcting the error data and returning it to the host system.”
5:16–36: “First, the data writing circuit 121 writes the first data D1 into the plurality of first segments S1 of the memory array 130 and writes the second data D2 into the second segment S2 of the memory array 130 (step S310). Then, the data reading circuit 122 obtains the third data D3 by reading the plurality of first segments S1 and obtains the fourth data D4 by reading the second segment S2 (step S320). Thereafter, the data converting circuit 123 converts the fourth data D4 to the fifth data D5 (step S330). Accordingly, the decoding circuit 124 is capable of inspecting the memory array 130 according to the third data D3 and the fifth data D5 (step S340), for example, including finding out abnormal memory cells in the plurality of first segments S1 and the second segment S2, or determining the error bits in the third data D3 and the fifth data D5.”
“In some conditions, there are requirements for returning the read data to the host system, so that the data correcting circuit 125 may correct the third data D3 according to the third data D3 and the error bits thereof and then output the corrected third data D3′ to the host system through the host interface 110.”
The Examiner notes the data writing circuit 121 writes the first data D1 into the plurality of first segments S1 of the memory array 130 and writes the second data D2 into the second segment S2 of the memory array 130 (step S310). See Chang 5:16–36.
The Examiner finds the decoding circuit 124 taking the fifth data D5 as check data and performing an ECC operation on the third data D3 to discover error bits therein (i.e., flipped bits in the third data D3), which may be considered as corresponding to the abnormal memory cells in the memory array 130, as disclosed in Chang teaches the claimed “inverting one or more bits of the first data set based on one or more bit locations indicated to the memory device by the host device”. 
The Examiner further finds the data correcting circuit 125 flipping the error bits in the third data D3 to obtain the corrected third data D3′ and then output the corrected third data D3′ to the host system through the host interface 110 as disclosed in Chang teaches the claimed “transmitting the first data set with the one or more bits inverted to the host device”. 
However, the Examiner finds Chang does not teach or suggest the claimed “method, comprising: receiving, at a memory device, a command from a host device coupled with the memory device, the command directed to a first data set; inverting one or more bits of the first data set based on one or more bit locations indicated to the memory device by the host device using one or more registers of the memory device, one or more commands to program the one or more registers transmitted to the memory device, or both; and transmitting the first data set with the one or more bits inverted to the host device.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 10 as allowable over the prior art.  

Regarding independent claim 16, Chang et al. (U.S. Patent No. 10,762,977 B1) discloses: An apparatus (memory storage device 100), comprising: 
a memory array (memory array 130); 
peripheral circuitry (memory controlling circuit 120) coupled with the memory array, the peripheral circuitry configured to: 
receive a command from a host device coupled with the apparatus, the command directed to a first data set (2:40–46: “The memory controlling circuit 120 is coupled to the host interface 110 and the memory array 130 and configured to execute a plurality of logic gates or control commands which are implemented in a hardware form or in a firmware form and perform operations, such as writing data, reading data or deleting data in the memory array 130 according to the commands of the host system.”
The Examiner finds the memory controlling circuit 120 reading first data D1 from the memory array 130 of memory storage device 100 according to the commands from the host system as disclosed in Chang teaches the claimed “receive a command from a host device coupled with the apparatus, the command directed to a first data set”); 
generate, from the first data set, a second data set including one or more bits inverted based on one or more bit locations indicated to the apparatus; 
detect one or more errors in the second data set based, at least in part, on the one or more bits inverted; 
correct the one or more errors in the second data set to generate a third data set comprising bits that match the first data set; and 
transmitting, to the host device, the third data set generated from the second data set and comprising the bits that match the first data set
(4:16–67 and 5:1-8: “The decoding circuit 124 is coupled to the data reading circuit 122 and the data converting circuit 123 and configured to determine whether any error bit exists in the third data D3 and the fifth data D5 of the memory array 130 according to the third data D3 read from the plurality of first segments S1 and the fifth data D5 converted from the fourth data D4 read from the second segment S2, or whether any abnormal memory cell exists in the plurality of first segments S1 and the second segment S2 and generate sixth data D6 including error bit information. For example, the sixth data D6 may include information related to the bits having errors in the third data D3 and the fifth data D5, or information related to the memory cells in the plurality of first segments S1 and the second segment S2 that abnormality appears. In other words, according to the third data D3 and the fifth data D5, the decoding circuit 124 may inspect the memory array 130 to find out abnormal memory cells therein. For example, when the sixth data D6 indicates that no errors exist in the third data D3 and the fifth data D5, it represents that both the plurality of first segments S1 and the second segment S2 pass the inspection. On the contrary, when the sixth data D6 indicates that the third data D3 and the fifth data D5 include a certain error bit, it represents that the abnormality may likely appear to the corresponding memory cells in the plurality of first segments S1 and the second segment S2 of the memory array 130.”
“In the present embodiment, after receiving the third data D3 and the fifth data D5, the decoding circuit 124 may, for example, take the fifth data D5 as check data and accordingly perform an ECC operation, thereby finding out error bits in the third data D3 and the fifth data D5 and accordingly generate the sixth data D6, and these error bits may be considered as corresponding to the abnormal memory cells in the memory array 130. Thus, the memory testing method of the memory storage device 100 introduced in the present embodiment may find out the abnormal memory cells existing in the plurality of first segments S1 and the second segment S2 in the memory array 130.”
“The data correcting circuit 125 is coupled to the data reading circuit 122, the decoding circuit 124 and the host interface 110, and it is configured to correct the third data D3 according to the sixth data D6 and output the corrected third data D3′ to the host system through the host interface 110. For example, the data correcting circuit 125 may acquire which bits are incorrect in the third data D3 according to the sixth data D6, obtain the corrected third data D3′ by flipping the incorrect bits and then, output the corrected third data D3′ to the host interface 110.”
“In the present embodiment, the data correcting circuit is, for example, an ECC corrector. The data correcting circuit 125, for example, flips the error bits in the third data D3 to obtain the corrected third data D3′ and then output the corrected third data D3′ to the host interface 110. Thus, the memory testing method of the memory storage device 100 introduced in the present embodiment is capable of not only finding out the abnormal memory cells existing in the plurality of first segments S1 and the second segment S2 in the memory array 130, but also keeping the error correction function for correcting the error data and returning it to the host system.”
5:16–36: “First, the data writing circuit 121 writes the first data D1 into the plurality of first segments S1 of the memory array 130 and writes the second data D2 into the second segment S2 of the memory array 130 (step S310). Then, the data reading circuit 122 obtains the third data D3 by reading the plurality of first segments S1 and obtains the fourth data D4 by reading the second segment S2 (step S320). Thereafter, the data converting circuit 123 converts the fourth data D4 to the fifth data D5 (step S330). Accordingly, the decoding circuit 124 is capable of inspecting the memory array 130 according to the third data D3 and the fifth data D5 (step S340), for example, including finding out abnormal memory cells in the plurality of first segments S1 and the second segment S2, or determining the error bits in the third data D3 and the fifth data D5.”
“In some conditions, there are requirements for returning the read data to the host system, so that the data correcting circuit 125 may correct the third data D3 according to the third data D3 and the error bits thereof and then output the corrected third data D3′ to the host system through the host interface 110.”
The Examiner notes the data writing circuit 121 writes the first data D1 into the plurality of first segments S1 of the memory array 130 and writes the second data D2 into the second segment S2 of the memory array 130 (step S310). See Chang 5:16–36.
The Examiner finds the obtaining of the third data D3 by reading the first data D1 from the plurality of first segments S1 as disclosed in Chang teaches the claimed “generate, from the first data set, a second data set”.
The Examiner further finds the decoding circuit 124 taking the fifth data D5 as check data and performing an ECC operation on the third data D3 to discover error bits therein (i.e., flipped bits in the third data D3), which may be considered as corresponding to the abnormal memory cells in the memory array 130, as disclosed in Chang teaches the claimed “second data set including one or more bits inverted based on one or more bit locations indicated to the apparatus; detect one or more errors in the second data set based, at least in part, on the one or more bits inverted”. 
The Examiner further finds the data correcting circuit 125 flipping the error bits in the third data D3 to obtain the corrected third data D3′ and then output the corrected third data D3′ to the host system through the host interface 110 as disclosed in Chang teaches the claimed “correct the one or more errors in the second data set to generate a third data set comprising bits that match the first data set; and transmitting, to the host device, the third data set generated from the second data set and comprising the bits that match the first data set”. Specifically, the Examiner finds the corrected third data D3′ is identical to the initially written, first data D1 in the plurality of first segments S1 of the memory array 130, which teaches the claimed “third data set generated from the second data set and comprising the bits that match the first data set.”).
However, the Examiner finds Chang does not teach or suggest the claimed “apparatus, comprising: a memory array; peripheral circuitry coupled with the memory array, the peripheral circuitry configured to: receive a command from a host device coupled with the apparatus, the command directed to a first data set; generate, from the first data set, a second data set including one or more bits inverted based on one or more bit locations indicated to the apparatus; detect one or more errors in the second data set based, at least in part, on the one or more bits inverted; correct the one or more errors in the second data set to generate a third data set comprising bits that match the first data set; and transmitting, to the host device, the third data set generated from the second data set and comprising the bits that match the first data set; and one or more registers configured to include the one or more bit locations based, at least in part, on an indication from the host device.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 16 as allowable over the prior art.  
	Claims 3-9, 11-15 and 18-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112